Per Curiam: Appellant brought a suit in ejectment in the circuit court of Calhoun county, and from a judgment in favor of appellees he appeals to this court. The abstract shows the summons and service, the declaration, the plea of not guilty and assignments of error, which are, that the court erred in admitting improper evidence, in excluding proper evidence, in finding defendants not guilty and in entering judgment for costs. Nothing further is shown. It does not appear from this abstract whether there was a bill of exceptions, or, in fact, what the judgment was. The case seems to have been tried without the intervention of a jury. Appellant argues that the finding and judgment of the court is against the preponderance of the evidence. The errors urged are not disclosed by the abstract filed, and that document fails entirely to present that portion of the record upon which the questions material to this appeal arise. The judgment of the circuit court will therefore be affirmed. Judgment affirmed.